IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW SHAW,                             §
                                          §      No. 134, 2021
        Plaintiff Below, Appellant,       §
                                          §      Court Below: Superior Court
        v.                                §      of the State of Delaware
                                          §
STATE OF DELAWARE,                        §      C.A. No. N19C-07-199
                                          §
        Defendant Below, Appellee.        §


                               Submitted: October 27, 2021
                               Decided: November 4, 2021


Before VALIHURA, VAUGHN, and TRAYNOR, Justices.


                                       ORDER

        This 4th day of November 2021, having considered this matter on the briefs of the

parties and the record below, and having concluded that the same should be affirmed on

the basis of and for the reasons assigned by the Superior Court in its Order dated April 6,

2021;

        NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court be

and the same hereby is AFFIRMED.

                                          BY THE COURT:

                                          /s/ Karen L. Valihura
                                          Justice